Press Release (p.1/2) 23 May 2008 N° 18 – 2008 For further information, please contact: Beat Werder +33 (0)1 46 98 71 39 Chief Communications Officer Marco Circelli +33 (0)1 46 98 72 17 Director for Investor Relations SCOR completes cancellation action of SCOR Holding (Switzerland) Ltd.’s shares SCOR announces that following the cancellation of the SCOR Holding (Switzerland) Ltd. (“SHS”) shares that are not owned by SCOR Group, the cancellation compensation will be settled on 6 June 2008. The SHS shares will be delisted from the SWX Swiss Exchange on 30 May 2008 with a last trading day on 29 May Legal basis On 15 May 2008, the Commercial Court of Zurich declared the remaining publicly held shares of SCOR Holding (Switzerland) Ltd at a nominal value of CHF 5 that are not owned by SCOR Group as cancelled, pursuant to Article 33 of the Swiss Federal Act on Stock Exchanges and Securities Trading. The owners of the SHS shares declared cancelled will receive a compensation corresponding to the consideration offered in the framework of the public tender offer initiated by SCOR S.E. on 5 April 2007 and amended on 12 June 2007. Compensation For each SHS share a consideration of 0.5 fully paid shares of SCOR with a nominal value of EUR 7.8769723, CHF 5.50 in cash and EUR 0.40 in cash, converted to Swiss francs at the EUR/CHF exchange rate applicable on the day preceding the settlement of the offer (EUR 1 CHF 1.6427), will be paid. In addition, EUR 0.40 will be paid, corresponding to half of the dividend paid per SCOR share for 2007, converted into Swiss francs at the EUR/CHF exchange rate applicable on the day preceding the settlement of the cancellation compensation. Any fractional amount for half a share of SCOR will be paid out in cash in Swiss francs and correspond to CHF 15.49. The shares of SCOR S.E. have a secondary listing on SWX Swiss Exchange. Payment As of 6 June 2008, the respective deposit banks of the SHS shares holders will automatically book out the cancelled SHS shares from the deposit accounts against credit of the above compensation. Delisting SCOR SE 1, av. du Général de Gaulle 92074 Paris La Défense Cdx France Tél+ 33 (0) 1 46 98 Fax + 33 (0) 1 47 67 www.scor.com RCS Nanterre
